Case 2:21-cv-02841-DMG-MAA Document 9 Filed 04/22/21 Page 1 of 2 Page ID #:230



   1

   2

   3

   4

   5

   6

   7

   8
                            UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       Michael Mizrachi, Marina Mizrachi,     Case No.: CV 21-2841-DMG (MAAx)
  12   Weedmayhem, Inc.
                                              ORDER GRANTING PLAINTIFFS
  13               Plaintiffs,                ENLARGEMENT OF TIME [8]
  14         vs.
  15   Sardor Azimovich Abdullaev,
       Individually and dba Vivatex; Sarvar
  16   Azimzhanovich Abdullaev; Ilgar
       Hajiyev; Xcentric Ventures, LLC an
  17   Arizona LLC, dba
       badbusinessbureau.com dba
  18   RipoffReport.com; ScamGuard.com;
       Does 1-50, Inclusive,
  19
                   Defendants.
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              ‐1‐
Case 2:21-cv-02841-DMG-MAA Document 9 Filed 04/22/21 Page 2 of 2 Page ID #:231



   1         The Court, having reviewed PLAINTIFF’S counsel’s Ex Parte
   2   Application to Enlarge Time until April 23, 2021, for good cause appearing
   3         HEREBY ORDERS THAT
   4         PLAINTIFF’S counsel has until April 23, 2021 to file a Response to the
   5         Court’s Order to Show Cause. Plaintiff’s counsel is reminded of the
   6   Court’s Initial Standing Order, which warns counsel to avoid submitting
   7   requests for extension less than five court days prior to the expiration of the
   8   scheduled date. [Doc. # 6 at 11]. Future untimely requests for continuances will
   9   not be granted.
  10

  11
       DATED: April 22, 2021
  12                                           __________________________
                                               DOLLY M. GEE
  13
                                               UNITED STATES DISTRICT JUDGE
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                 ‐2‐
